FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         April 27, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 ABIGAIL GAIL PADILLA,

       Plaintiff - Appellant,

 v.                                                        No. 19-1375
                                               (D.C. No. 1:19-CV-02029-LTB-GPG)
 STEVEN T. MNUCHIN, Secretary,                              (D. Colo.)
 Department of Treasury,

       Defendant - Appellee.

 –––––––––––––––––––––––––––––––––––

 ABIGAIL GAIL PADILLA,

       Plaintiff - Appellant,

 v.                                                        No. 19-1427
                                               (D.C. No. 1:19-CV-02287-LTB-GPG)
 STEVEN T. MNUCHIN, Secretary,                              (D. Colo.)
 Department of Treasury,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, BACHARACH, and McHUGH, Circuit Judges.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                        _________________________________

      Abigail Padilla, proceeding pro se, appeals from two separate judgments

dismissing without prejudice complaints she filed alleging employment

discrimination.1 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.2

                                 I.     BACKGROUND

      In July 2019, Ms. Padilla filed a pro se complaint in case number 1:19-CV-

02029-LTB-GPG against Steven Mnuchin, Secretary of the U.S. Department of the

Treasury, asserting claims under Title VII of the Civil Rights Act of 1964, the

Americans with Disabilities Act, and the Whistleblower Protection Act in connection

with her former employment with the Internal Revenue Service. After determining

the complaint did not comply with Fed. R. Civ. P. 8, a magistrate judge directed

Ms. Padilla to file an amended complaint. Ms. Padilla filed an amended complaint,

but also filed a virtually identical complaint in a new action, case number 1:19-CV-

02287-LTB-GPG, with the same named defendant, factual allegations, and claims for

relief. The magistrate judge found the latter complaint deficient under Rule 8,

whereupon Ms. Padilla filed an amended complaint in that action as well.




      1
       We address the appeals in a single order and judgment because the pleadings
and dismissals are virtually identical, as are the issues and legal standards on appeal.
      2
         Because the district court dismissed the actions in their entirety and not
solely the complaints, the orders are final and appealable. See Moya v.
Schollenbarger, 465 F.3d 444, 450 (10th Cir. 2006).

                                            2
      In September 2019, the magistrate judge issued separate orders, recommending

dismissal of both actions under Fed. R. Civ. P. 41(b) on the basis that the amended

complaints failed to comply with Rule 8. Ms. Padilla filed timely objections. The

district court then entered separate orders, overruling her objections, adopting the

magistrate judge’s recommendations, and dismissing the actions without prejudice

under Rule 41(b). Ms. Padilla filed timely notices of appeal from the two judgments.

                                    II.    ANALYSIS

      “We review dismissals under Rule 41(b) for abuse of discretion.” Nasious v.

Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). A district

court may dismiss an action under Rule 41(b) for failure to comply with Rule 8.

See id. Under Rule 8, a complaint must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

rule “serves the important purpose of requiring plaintiffs to state their claims

intelligibly so as to inform the defendants of the legal claims being asserted.” Mann

v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007). Because “[e]mploying

Rule 41(b) to dismiss a case without prejudice for failure to comply with Rule 8 . . .

allows the plaintiff another go at trimming the verbiage,” a court may “enter such an

order without attention to any particular procedures.” Nasious, 492 F.3d at 1162.

      Ms. Padilla is proceeding pro se, and therefore, “we liberally construe [her]

filings.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013). However, “we will

not act as [her] advocate.” Id. Even under the most liberal construction, her briefs

make only conclusory assertions of error and address the dismissals only “in a

                                            3
perfunctory manner, unaccompanied by some effort at developed argumentation,”

United States v. Wooten, 377 F.3d 1134, 1145 (10th Cir. 2004) (internal quotation

marks omitted).

      “Our rules of appeal require appellants to sufficiently raise all issues and

arguments on which they desire appellate review in their opening brief.” Clark v.

Colbert, 895 F.3d 1258, 1265 (10th Cir. 2018) (brackets and internal quotation marks

omitted). “[P]ro se parties [must] follow the same rules of procedure,” including

filing a brief containing “more than a generalized assertion of error, with citations to

supporting authority.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840-41 (10th Cir. 2005) (internal quotation marks omitted). “When a pro se litigant

fails to comply with that rule, we cannot fill the void by crafting arguments and

performing the necessary legal research.” Id. at 841 (brackets and internal quotation

marks omitted).

      Ms. Padilla’s briefs fail to address the district court’s reasoning under Rule 8

and fail to cite the record or any relevant authority. “[W]e will not question the

reasoning of a district court unless an appellant actually argues against it.” Clark,
895 F.3d at 1265 (brackets and internal quotation marks omitted). Because

Ms. Padilla has not carried her burden of showing an abuse of discretion, we affirm

the district court’s dismissals under Rule 41(b).




                                            4
                                 III.   CONCLUSION

      The district court’s judgments are affirmed. We deny Ms. Padilla’s motions

for leave to proceed in forma pauperis due to the lack of “a reasoned, nonfrivolous

argument.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                          5